894 N.E.2d 547 (2008)
In the Matter of Michael T. FOSTER, Respondent.
No. 98S00-0708-DI-329.
Supreme Court of Indiana.
June 18, 2008.

ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: On April 24, 2003, Respondent issued a check drawn on his office account for $65. The check was returned for insufficient funds. After an unsuccessful request for payment, the payee notified the Cass County Prosecutor's Office, which charged Respondent with check deception and conversion. Respondent made good on the check on October 1, 2003. A jury found Respondent guilty of check deception, a Class A misdemeanor, and not guilty of conversion. On April 25, 2005, Respondent was fined $350 plus costs, which he has paid.
Violations: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(b), which prohibits committing a criminal act that reflects adversely on a lawyer's honesty, trustworthiness, or fitness as a lawyer in other respects.
Discipline: The parties agree the appropriate sanction is a 30-day suspension with automatic reinstatement. The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline.
For Respondent's professional misconduct, the Court suspends Respondent from the practice of law for a period of 30 days days, beginning July 31, 2008. Respondent shall not undertake any new legal matters between service of this order and the effective date of the suspension, and Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). At the conclusion of the period of suspension, provided there are no other suspensions then in effect, Respondent shall be automatically reinstated to the practice of law, subject to the conditions of Admission and Discipline Rule 23(4)(c).
The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
The Court directs the Clerk to forward a copy of this Order to the hearing officer, to the parties or their respective attorneys, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justices concur.